Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Rivera appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the dis*263trict court. Rivera v. Leonard, No. 5:15-cv-01191-DCN, 2016 WL 8364905 (D.S.C. June 17, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED